Citation Nr: 1543398	
Decision Date: 10/08/15    Archive Date: 10/13/15

DOCKET NO.  13-32 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in St. Paul, Minnesota

THE ISSUE

Entitlement to non service-connected pension.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1944 to June 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2012 decision by the Department of Veterans Affairs (VA) Regional Office (RO) Pension Management Center (PMC) in St. Paul, Minnesota. 

This claim was previously remanded by the Board in March 2015.  It now returns for appellate review.

As noted in the March 2015 Board remand, the November 2013, VA Form 9, substantive appeal, reflected a request for a hearing before a member of the Board.  However, in a September 2014 written statement, the Veteran's representative noted that the Veteran was unable to make his scheduled hearing due to Alzheimer's disease.  The representative asked that VA move forward and make a decision on the claim.  Thus, the hearing request is considered withdrawn.  38 C.F.R. § 20.704(e) (2014).  The Board recognizes that the Veteran's son appears to have requested a hearing so that he could testify on his father's behalf.  However, the Veteran's son has not been shown to have standing to request such a hearing, i.e., by way of being a legal guardian.  He has referred to himself as the attorney "in fact" representing his father; however, a VA Form 21-22 appointed the Veterans of Foreign Wars as the Veteran's representative.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

If a claimant's application for pension benefits is incomplete, the claimant will be notified of the evidence necessary to complete the application.  If the evidence is not received within one year from the date of such notification, compensation will not be paid by reason of that application.  38 U.S.C.A. § 5102(b), (c) (West 2014); 38 C.F.R. § 3.109(a)(1) (2014).  The provisions of the regulation are applicable to original applications, formal or informal, and for applications for reopening.  38 C.F.R. § 3.109(a)(2).  Where evidence requested in connection with an original claim, a claim for increase or to reopen or for the purpose of determining continued entitlement is not furnished within one year after the date of request, the claim will be considered abandoned.  After the expiration of one year, further action will not be taken unless a new claim is received.  38 C.F.R. § 3.158(a) (2014).

In its March 2015 remand, the Board directed the AMC/RO to request additional information from the Veteran's son.  Specifically, the March 2015 Board remand stated the Veteran's son must be sent a VA Form 21-0516-1, Improved Pension Eligibility Verification Report (Veteran with Spouse) and VA Forms 21-8416 for the purposes of itemizing medical expenses beginning January 1, 2013, that he should be notified that VA is not responsible for contacting the Veteran's spouse and that he should make efforts to contact her and ask her to submit any additional information related to unreimbursed medical expenses, etc., to offset or reduce the countable income, he was also encouraged to obtain a statement from a licensed physician as to whether the Veteran's spouse must live in a protected environment and that the level of care from her assisted living facility is necessary due to a medical condition.  Finally, the March 2015 Board remand directed the Veteran's son should be advised that he does not have standing to request a hearing, but should be advised he may submit a written statement regarding the issue on appeal for consideration.  VA wrote the Veteran's son a letter in July 2015, and asked that he provide above information pertaining to his father's claim.  The July 2015 VA letter informed the Veteran's son that if VA decided the claim before one year from the date of this letter, then the he would continue to have until that date to submit additional evidence.

As of this date, neither the Veteran nor his son have responded to VA's July 2015 request for additional information relevant to his claim for non service-connected pension.  However, the one year period available for response has not elapsed and the Veteran has not waived his right to a year for response.  This argument was essentially presented by the Veterans representative in the September 2015 informal hearing presentation, as the Veteran's representative requested the remainder of the one year period specified in the July 2015 VA correspondence which requested the additional information from the Veteran's son.  Accordingly, the Veteran and his son must be afforded the remainder of the one year period provided by governing regulation to respond.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AMC/RO should remind the Veteran and his son that they have until July 28, 2016 to provide the requested information pertaining to the Veteran's claim for entitlement to non service-connected pension.  If they do not intend to respond, they can so indicate and waive the remaining period available for response.  Only if the Veteran waives his right to the one year period available for response may the AMC/RO proceed without waiting for the full year available for response to lapse.

2.  If the Veteran or his son do not respond to the request for identifying information and releases, the claim must be processed under 38 C.F.R. § 3.158(a) (as mandated by governing regulation. 

3.  Thereafter, to include any other necessary development in light of the above, readjudicate the issue on appeal, to include any corpus of estate determination.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board for review. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




